Citation Nr: 1236167	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision, by the Detroit, Michigan RO, which denied the Veteran's claim of entitlement to service connection for restless leg syndrome.  

In September 2009, the Board remanded the case to the RO in order to afford the Veteran an opportunity to testify at a hearing before the Board.  On November 18, 2009, the Veteran appeared at the Detroit RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  The Veteran asked for a copy of the hearing transcript and he was given an additional 30 days to make a motion to amend the transcript.  No motion was received.  

In April 2010, the Board remanded the case with respect to the issue listed on the title page of this decision for further evidentiary development.  


REMAND

A review of the claims file reflects that there are outstanding treatment records that are potentially pertinent to the claim on appeal.  The supplemental statement of the case (SSOC), issued in February 2012, indicates that the evidence considered by the Appeals Management Center (AMC) included treatment records from the VA Medical Center (VAMC) in Detroit, Michigan, dated from January 2008 to January 2012; however, the claims file and Virtual VA record only contain VA treatment records from that facility dated up to April 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered 

constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The originating agency should therefore associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain from the Detroit VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since April 2008, specifically including those records reviewed by the AMC in February 2012.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records.  All records obtained pursuant to this request must be included in the Veteran's file.  

2.  If records not previously considered are obtained, provide the Veteran and his representative with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time must be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

